               Case 8:20-cr-00146-DOC Document 9 Filed 10/06/20 Page 1 of 1 Page ID #:19
Name, Address and Phone number of Attorney(s):
NICOLA T. HANNA, United States Attorney
MARK TAKLA, Deputy Chief, AUSA                                                                             CLEAR FORM

Terrorism and Export Crimes Section
411 West Fourth Street, Suite 8000
Santa Ana, CA 92701             Telephone: (714) 338-3500


                                        UNITED STATES DISTRICT COURT
                                                                                                         10/6/2020
                                       CENTRAL DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA                                            CASE NUMBER                             JGU




                                                     Plaintiff(s)
                                                                      8:20-cr-00146-DOC
                              v.
                                                                    APPLICATION FOR WRIT OF HABEAS CORPUS
JASON FONG
  aka "asian_ghazi"                                                 ✔ AD PROSEQUENDUM G AD TESTIFICANDUM
                                                                    G
                                                  Defendant(s).


The undersigned G✔Assistant United States Attorney G other attorney hereby applies to the Court for the
                                    ✔Ad Prosequendum G Ad Testificandum for:
issuance of a Writ of Habeas Corpus G

Name of Detainee: Jason Fong
             Alias: asian_ghazi
BOP/Booking No: 3165435
      Detained by: G Warden
                     G Other
      Detained at: Central Mens Jail 1)ORZHU6WUHHW6DQWD$QD&$
                                                  (Specify name and location of detention facility)

Detainee is requested for the following reasons:

Appearance is necessary on              October 19, 2020              at         10:00 A.M.           before the Honorable
Duty Magistrate Judge                                                 Judge/Magistrate Judge.
Location:         ✔U.S. District Court Ronald Reagan Federal Building & United States Courthouse
                  G
                                                                      (Court Address)
                  G Other 411 W. Fourth Street, Santa Ana, CA 92701
                                                    (Place and Address of Place)
I have contacted the institution (if detainee is not in federal custody) and have been advised that said detainee is free and able
to be present during the entire duration of this matter.

I understand that it is my responsibility to provide the U.S. Marshal with four (4) originals of the Writ and any associated fees.

I also understand that it is my responsibility to notify the U.S. Marshal when the presence of said detainee is no longer
required and said detainee can be returned to the original custodian.


Dated:                  10/6/2020
                                                                      Signature of attorney

An ORDER ON APPLICATION FOR WRIT OF HABEAS CORPUS (G-09 ORDER) MUST be submitted along with this Application for
Writ of Habeas Corpus Ad Prosequendum/Ad Testificandum.

G-09 (10/06)       APPLICATION FOR WRIT OF HABEAS CORPUS AD PROSEQUENDUM / AD TESTIFICANDUM
